DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The amendment of March 8, 2022 has been received and entered.  With the entry of the amendment, claims 4, 5, 7, 8, 10, 11, 16-21 and 23 are canceled, and claims 1-3, 6, 9, 12-15, 22 and 24-26 are pending for examination.
 
Election/Restrictions
It is noted that non-elected claims 16-19 have been canceled by the amendment of December 16, 2019.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
 obviousness or nonobviousness.

Claims 1-3, 6, 9, 12-15, 22 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Wiley et al (US 2013/0008690) in view of Bera, et al “High-yield synthesis of quantum-confined CdS nanorods using a new dimeric cadmium (II) complex of S-benzyldithiocarbazate as a single-source molecular precursor” (hereinafter Bera article), Periasamy, et al “Synthesis of copper nanowire decorated reduced graphene oxide for electro-oxidation of methanol”, CN 103103510 (hereinafter ‘510), Somenath et al (US 2013/0200332), Greenberg et al (US 3993845), Li (US 2010/0037731) and Yoon et al (US 2015/0359105), EITHER alone OR optionally further in view of WO 2013/137018 (hereinafter ‘018).
**** Since ‘018 is in Japanese, Saito et al (US 2014/0374146) a continuation of the ‘018 application is used as a translation, and citations are to Saito et al (US 2014/0374146). ****
Claim 1: Wiley teaches a method of preparing silver coated copper nanowires ([0054], [0100]-[0102]). First, copper nanowires are prepared by mixing a (1) pH adjusting species which can be sodium hydroxide, (2) a copper compound of copper (II) ions source, (3) a capping agent and (4) a reducing agent in an aqueous solution, where all the materials are stirred, where the reducing agent reduces copper ions ([0038], [0042]-[0045], [0057]).  The copper nanowire prepared is washed ([0057], [0047]). Wires can be further dried ([0098], note drying of film of wires). Wiley describes forming a silver coating on prepared and washed copper nanowires ([0100]-[0102]). 
 (A)  As to the use of hexamethylenediamine (HMDA) in the solution, Wiley describes using copper capping agents such as ethylenediamine, propane-1,3-diamine, butane-1,4-diamine, pentane-1,5-diamine, but is specifically not limited to only the listed materials ([0044]).  The Examiner notes that these listed materials would form a homolog/homologous series with amine group at each end of a alkyl chain with the successive addition of a CH2 group. Bera article notes hexamethylenediamine (HMDA) acting as an amine capping agent that controls growth direction (note abstract, page 534, described for use with CdS nanorods).  Thus, Bera article notes the existence of hexamethylenediamine, which would be the next in the homolog/homologous series after pentane-1,5-diamine, with the addition of an extra CH2 group, and that this diamine is also known to use as a capping agent.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wiley to use hexamethylenediame as the capping agent as suggested by Bera article with an expectation of providing a predictably acceptable capping agent for use, since Wiley indicates a variety of capping agents can be used including describing an increasing CH2 group homolog/homologous series from ethylenediamine to pentane-1,5-diamine, and Bera article indicates that what would be the next in this series, hexamethylenediamine, is known also for use as a capping agent controlling growth direction. Note that Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), and here, as shown by Bera article there is similar known use of the homolog component as well, further indicating the expectation that the hexamenthylenediamine will have similar properties as a capping agent for process.
Optionally, further using ‘018, ‘018 provides that metal nanostructures such as metal nanowires composing a metal nanonetwork can be formed ([0063]), where the metal can be copper ([0067]) and as well as copper, cadmium can be the metal ([0104]), and the solution for forming the metal nanonetwork includes metal complex (from copper for example), capping agent (to form nanowire), reducing agent ([0091]-[0093]), and can also be aqueous and contain sodium hydroxide ([0140]), where the capping agents can be ethylenediamine, 1,3-propane diamine, putresciene (butane-1,4-diamine), etc.([0096]), also describing the use of various homologs/homologous series of materials as described in Wiley. ‘018 describes how the capping agents adsorb to a surface of a fine crystal of metal ([0096]), and where the metal can be provided as a compound (note [0140] describing copper nitrate).  Bera article further describes the use of cadmium material (CdS), where the hexamethylenediamine also caps the surface of nanocrystals, and describes binding to nonpolar facets of the nucleus (page 534).  Therefore, it would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wiley in view of Bera article to use hexamethylenediamine as a capping agent as suggested by ‘018 with an expectation of a predictably acceptable capping, because Wiley indicates using diamine capping agents as discussed above, and ‘018 indicates with similar use of diamine capping agents for both copper and cadmium material with adsorbing to a specific surface of a metal crystal, and Bera article indicates similar activity for hexamethylenediamine, and given the similar use of capping agents for cadmium or copper, there would further have been similar results expected for capping copper.
 (B) As to adding a reducing agent to the solution after providing and stirring the sodium hydroxide, copper compound and capping agent (HMDA) for 5 to 30 minutes to effect dissolution, at a temperature not exceeding 50 degrees C, and after adding the reducing agent, stirring for 30 minutes to 2 hours at a temperature of 70-100 degrees C to form copper nanowires, Wiley describes mixing the materials together including water since an aqueous solution, with hydrazine (reducing agent) listed last of the materials added, and indicates separate addition of materials (or at least that this would be acceptable) such as sodium hydroxide, copper compound, and capping agent (there EDA) and reducing agent (hydrazine) since the materials swirled by hand (giving a stirring) for 20 seconds after “each addition” to mix the reactants, and then with the materials all mixed together (so after reducing agent added) the solution was stirred for 60 minutes and heated at 80 degrees C (conditions in the claimed range for step (b) as claimed) to form copper nanowires ([0057]), but Wiley does not specifically require the reducing agent to be added last, and does not provide stirring conditions before reducing agent added.  However, (1) as discussed by In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930), Selection of any order of mixing ingredients is prima facie obvious, and therefore, it would have been obvious to add the reducing agent last, and provide the water first with an expectation of acceptable results. (2) Furthermore, when using ‘018, ‘018 further describes how the reducing agent can be added after the other materials to make the nanowire materials ([0128]-[0132]), and therefore, when providing the process of Wiley in view of Bera article and ‘018, it would have been further suggested to add the reducing agent last, as a known conventional time of adding the reducing agent. 
Furthermore, as to mixing the sodium hydroxide, copper  compound and capping agent for 5 to 30 minutes at a temperature not exceeding 50 degrees C before the reducing agent added, Wiley would describe swirling (mixing/stirring) for 20 seconds before the last material added (which would be reducing agent) as discussed above ([0057]). A temperature of the mixing as not given but it is indicated that after the reducing agent is added, heating to 80 degrees C is provided ([0057]) indicating that the initial mixing temperature is lower.  Periasamy article describes a further process of making copper nanowires using a combination of NaOH solution, copper compound, EDA (capping agent) and reducing agent (catechin), where in this case the materials are added in the order listed, with a vortexing (which would provide a stirring action) for 5 minutes after each material added before the reducing agent added, so that the combination of NaOH solution, copper compound and capping agent would be stirred for 5 minutes before the reducing agent added, and where it is indicated that a heating occurs to 80 degrees C after the mixing in the reducing agent, indicating the temperature before this was lower (page 5974).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wiley in view of Bera article, EITHER alone OR further in view of ‘018 to combine the sodium hydroxide, copper compound and capping agent (HMDA) and stir for a period of time before adding in reducing agent where the amount of time for stirring would be optimized for the specific combination and amounts of materials to use as suggested by Wiley and Periasamy article, where Wiley describes mixing together the sodium hydroxide, copper compound and capping agent and describes that a 20 second mixing/stirring can be provided when materials added and Periasamy article specifically describes mixing together sodium hydroxide, copper compound and capping agent and provides that a 5 minute mixing/stirring can be provided before adding reducing agent, where Wiley ([0057]) and Periasamy article (page 5974) indicate somewhat different amounts of each material used, and therefore it would have been obvious to optimize the amount of stirring time for the specific combination of materials used, giving a time in the claimed range, where Periasamy article even notes using 5 minutes, and with the time in the claimed range, the claimed dissolution is understood to occur. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, as to the temperature during such stirring, it would be understood that such a temperature can be than below 80 degrees C, since heating to 80 degrees C provided after reducing agent added and no limitation other than that provided for the mixing temperature in Wiley or Periasamy article, and therefore, it would have been suggested to optimize from such a range to provide a temperature in the claimed range from the range provided. Note as well, MPEP 2144.05 (II)(A): “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).” Given the similar suggested use of HMDA as the other diamines, the same temperature suggested in Wiley for use would also be expected to be acceptably used when using HMDA.
As discussed above, after the initial mixing of step (a) features as discussed above, Wiley would suggest stirring after the reducing agent added for a period of 60 minutes (1 hour) at 80 degrees C, giving step (b) treatment as claimed. Wiley also notes using a temperature of 50-100 degrees C, and reaction time of 1.5 to greater than 300 minutes (Table 1), overlapping the claimed range, that it would also be obvious to optimize from.
 (C) As to specifically drying the nanowires before silver coating, Wiley as discussed above, describes that the nanowires can be dried, and can also be coated, and therefore, one of ordinary skill in the art would expect that the nanowires can be acceptably dried before being coated, since the desire is to coat specifically the wires.
Optionally, ‘510 further describes providing silver coated copper nanowires (page 1 of description translation), where for the example of plating it is described that “1 g of copper nanowires” was added to deionized water along with sodium lauryl sulfate, for the initial start of plating (page 8 of description translation, for example), and thus a specific amount of weighed copper nanowires are provided for the coating, and this would be suggested to be dried material of copper nanowires, since a specific weight of just the copper nanowires is provided and extra material like water would affect the weight. Therefore, it further would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wiley in view of Bera article  and Periasamy article, EITHER alone OR further in view of ‘018 to provide dried copper nanowires for coating with silver as suggested by ‘510 to allow providing specifically weighed amounts of copper nanowires, as is shown to be commonly used for coating with silver.
(D) As to the length and diameter of the silver coated nanowires, Wiley describes that the formed copper nanowires can have a length of 1-500 microns and diameter of 20-300 nm, where a spherical particle of about 30-1000 nm attached to one end ([0049]).  Given the size of the attached particle, this can also be part of the nanowire and in the claimed diameter and length and diameter of Wiley would overlap with that claimed.  Furthermore, while Wiley indicates this for the nanowires before the silver coating, ‘510 indicates that when providing silver plated copper nanowires, it is known to provide that the mass percentage of the copper nanowires would be 40-80 wt% of the combination and the silver 20-60 wt% (paragraph bridging pages 3-4 of the description translation).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wiley in view of Bera article, Periasamy article EITHER alone OR further in view of ‘018 and ‘510 to further provide that for the silver plated copper nanowires the mass percentage of the copper nanowires would be 40-80 wt% of the combination and the silver 20-60 wt% as suggested by ‘510 with an expectation of providing desirable silver coated copper nanowires, since Wiley indicates providing silver coated copper nanowires, and ’51o indicates that for silver plated copper nanowires the mass percentage of the copper nanowires would be 40-80 wt% of the combination and the silver 20-60 wt% would be a known amount of plating to provide.  Furthermore, the Examiner takes Official Notice that copper has a known density of about 8.9 g/cm3 and silver a known density of about 10.5 g/cm3, and therefore, given the range of copper nanowire length and diameter from Wiley and the range of wt% of copper and silver in the combined nanowires, the combined nanowire length and diameter would also overlap with that taught, and it would have been obvious to one of ordinary skill in the art to optimize the length and diameter and amount of copper and silver from the amounts taught, giving values in the claimed range.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  
(E) As to the washing and drying conditions for step (c), washing and drying would be suggested as discussed for Wiley above.  Furthermore Somenath describes making nanowires (in this case ZnO nanowires) in a solution with added ingredients and then the product collected and washed, and retrieved nanowires can be dried overnight (understood to be in the range of 12 to 30 hours or at least suggested to be predictably and acceptably in this range depending on how many hours of daylight are present) at room temperature in a vacuum ([0020]).  
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wiley in view of Bera article, Periasamy article and ‘510, EITHER alone OR further in view of ‘018 to further provide the drying of the nanowires at a time in the claimed range at room temperature in a vacuum as suggested by Somenath as  conventionally acceptable drying conditions expected to give a predictable and acceptable drying as it would have been suggested to dry the copper nanowires as discussed for Wiley above, and Somenath teaches as discussed above, conventional conditions for drying nanowires.
(F) As to providing the silver coating on the nanowires by dispersing the copper nanowires from step (c) in an aqueous solution and adding an ammonia silver complex solution containing a silver capping agent (such as N, N’-dimethylethylenediamine, etc.) and stirring under a predetermined condition, ‘510 further describes how copper nanowires can be coated/plated with silver using an ammonia-silver solution to give substitution plating (pages 1, 4, description translation), where copper nanowire is dispersed in an aqueous solution (page 8, description translation) and then ammonia-silver solution (complex solution) added (pages 5, 8, description translation) and stirred under predetermined conditions (page 8, description translation), where the silver can be provided as silver nitrate, for example (note page 5, description translation).   This gives a simple process with no need to add reducing agent (page 1, description translation). Greenberg further describes providing solutions with ammonia-silver to provide replacement (substitution) plating over copper (abstract, column 3, lines 10-15), where a complexing agent such as ethylenediamine, ethylenediamine tetraacetic acid (EDTA) and the like is also provided in the solution in order to prevent accelerated oxidation of residual copper (column 3, lines 5-25) and silver salt, such as silver nitrate can be used, for example (note column 5, lines 25-35), and it is also noted how silver salts such as silver chloride or silver sulfate can be used in ammonia-silver salt solutions (column 4, lines 35-45).  Additionally, Li also describes how in a mixture/solution for reaction containing silver compound, which can be silver nitrate, silver chloride, silver sulfate, etc. (0052-0053, 0097) can further contain amine compound as a complexing agent (0052, 0055), where the amine compound can be ethylenediamine (1, 2-ethylenediamine), N,N,N’,N’- tetramethylethylenediamine, propane-1,3-diamine, etc. (0057), where the reacted formed silver material (nanoparticles) can also contain copper giving a silver composite (0080),  which would therefore at least suggest that copper can also be present in the reaction mixture to give copper in the resulting formed silver composite, because copper would have to be present at some point to be in the resulting formed silver composite material, and as well, Li generally teaches using diamine amine compounds as complexing agents, including diamines of the formula in 0057 (note 0055, 0057), where the R1R2N-R5-NR3R4 formula would be inclusive of N,N’-dimethylethylenediamine, or N-methylethylenediamine, for example from the R groups of 0057, for example.  Furthermore, Yoon indicates how metals M (including silver) would be complexed with a complexing agent, where complexing agents can include ethylenediamine, etc. or EDTA (note 0217-0218), and where other amine complexing agents  including N-methylethylenediamine and N, N’-dimethylethylenediamine (note 0219, 0226).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wiley in view of Bera article,  Periasamy article, ‘510 and Somenath, EITHER alone OR further in view of ‘018 to further provide the silver plating by dispersing the washed and dried copper nanowire from step (c) in an aqueous solution and adding an ammonia silver complex solution containing N-methylethylenediamine and N, N’-dimethylethylenediamine (silver capping agents as claimed), for example, and stirring under a predetermined condition as suggested by ‘510, Greenberg, Li and Yoon to provide desirable plating, since Wiley describes coating the copper nanowires with silver, and ‘510 provides a desirable process for plating copper nanowires, by dispersing the copper nanowire in an aqueous solution and adding an ammonia silver complex solution and stirring under a predetermined condition for a simple plating process without needed reducing agent where silver nitrate is used, and Greenberg further indicates using a complexing agent such as ethylenediamine or ethylenediamine tetraacetic acid (EDTA) or the like in such solutions to prevent accelerated oxidation of residual copper, and Li would indicate that various diamines as well as ethylenediamine would be a similar such complexing agent also used in solution with silver compounds such as silver nitrate that can also be suggested to have copper present, and therefore similarly expected to be able to be used for the same reasons as in Greenburg as an “and the like” complexing agent with an expectation of predictably acceptable results, where the amines that can be used from the formula given would be inclusive of N-methylethylenediamine and N, N’-dimethylethylenediamine, and Yoon would further show that along with ethylenediamine and EDTA known complexing agents for metals such as silver include N-methylethylenediamine and N, N’-dimethylethylenediamine, showing that these are known materials expected to act in a similar fashion as ethylenediamine and EDTA, and therefore suggested predictably acceptable complexing agents.
Claim 2: Wiley provides that NaOH can be provided in controlled amounts at 9.6 to about 12 g for a 20 mL scale reaction, or 21.6 to 36.13 wt% of materials (Table 1, [0073]), which would be in the aqueous solution, indicating that NaOH is a result effective variable to be optimized, and therefore one of ordinary skill in the art would be suggested to optimize the amount of NaOH to get the best results, giving values in the claimed range. Note as well, MPEP 2144.05 (II)(A): “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  Moreover, the range described by Wiley would at least overlap with that claimed, noting, for example, with NaOH having a mol. Mass of about 40 g/mol (the Examiner takes Official Notice of this mol. mass, as applicant has not traversed this position from the Office Action of May 1, 2018, it is understood to be agreed to), 30 wt%, for example, would give approx. 300 g/l divided by 40 g/mol, or about 7.5 M, in the claimed range.
Claim 3: Wiley provides that the copper compound can be copper nitrate, copper sulfate, copper sulfite, copper acetate, etc. ([0042]).
Claim 6: Wiley provides that the reducing agent can be hydrazine, ascorbic acid, etc. ([0043]).
Claim 9: Wiley indicates that the copper nanowire can be washed using a hydrazine solution ([0057]).
Claim 12: As to the amount of silver capping agent (N-methylethylenediamine and N, N’-dimethylethylenediamine, etc., for example), Greenberg indicates that the amount would be a result effective variable that will vary to give the desired treatment (column 5, lines 25-50), and therefore one of ordinary skill in the art would be suggested to optimize to get the best results, giving values in the claimed range. Note as well, MPEP 2144.05 (II)(A): “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  
Claim 13: As to preparing the ammonia silver solution by adding ammonia water to silver nitrate solution, ‘510 describes this at page 8 of the description translation, giving a suggested way of forming the solution.
Claim 14: As to the concentration of the silver nitrate, ‘510 describes 3 g per 600 ml and adding ammonia water for example (page 8, description translation).  Greenberg describes 0.5-5 g of silver nitrate in the ammonia-silver solution (column 5, lines 25-45), indicating that the amount would be a result effective variable, and therefore one of ordinary skill in the art would be suggested to optimize the amount of silver nitrate to get the best results, giving values in the claimed range. Note as well, MPEP 2144.05 (II)(A): “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  Moreover, the range described by Greenberg, for example, would at least overlap with that claimed, noting, for example, with silver nitrate having a mol. Mass of about 170 g/mol (the Examiner takes Official Notice of this mol. mass, as applicant has not traversed this position from the Office Action of May 1, 2018, it is understood to be agreed to), 5 g/l for example, would give approx. 5 g/l divided by 170 g/mol, or about 0.029 M, in the claimed range.
Claim 15: As to the concentration of the ammonia water, ‘510 describes adding 28%  ammonia water for example (page 8, description translation).  Greenberg describes 0.5 cc or more of ammonium hydroxide (ammonia water) (28-30 percent assay) in the ammonia-silver solution including up to 100 to 200 cc (column 5, lines 25-45), with an example of 1 cc per liter ammonium hydroxide (28-30 percent assay) (column 6, lines 10-15), and therefore the ammonia water amount would be a result effective variable, and therefore one of ordinary skill in the art would be suggested to optimize the amount of ammonia water to get the best results, giving values in the claimed range. Note as well, MPEP 2144.05 (II)(A): “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  Moreover, the range described by Greenberg would at least overlap with that claimed, noting, for example, with NH4OH having a mol. Mass of about 35 g/mol and density at 28% of about 0.9 g/l (the Examiner takes Official Notice of this mol. Mass and density, as applicant has not traversed this position from the Office Action of May 1, 2018, it is understood to be agreed to), so 10 cc, for example, would give approx. 10 cc (ml) per liter x 0.9 g/ml or 9 g/l divided by 35 g/mol or about 0.257 M, in the claimed range.
Claim 22: As to the amount of sodium hydroxide compound, the amount of copper compound and the amount of capping agent, (1) the amount of sodium hydroxide compound in the claimed range is suggested as discussed in detail for claim 2 above. 
(2) as to the amount of copper compound, Wiley provides the copper compound to be provided in controlled amounts of 5.8 mg to about 23.3 mg copper nitrate for a 20 mL scale reaction or 0.017 to 0.105 wt% of materials (Table 1, [0077]),which would be in the aqueous solution, and indicating that the copper compound is a result effective variable to be optimized ([0077]), and therefore one of ordinary skill in the art would be suggested to optimize the amount of copper compound to get the best results, giving values in the claimed range. Note as well, MPEP 2144.05 (II)(A): “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  Moreover, the range described by Wiley would at least overlap with that claimed, noting, for example, with copper nitrate having a mol. Mass of about 187.6 g/mol (the Examiner takes Official Notice of this mol. mass, as applicant has not traversed this position from the Office Action of May 1, 2018, it is understood to be agreed to), 0.9 g/l (approx. 0.09 wt%), for example, would give approx. 0.9 g/l divided by 187.6g/mol, or about 0.0048 M (also for the copper ions), in the claimed range.
(3) As to the amount of capping agent (HMDA), Wiley provides that the capping agent is provided in controlled amounts in the aqueous solution  (note [0057] and EDA in Table 1), and indicates amounts are needed to provide nanowires and controlled amounts to control diameter and length of the nanowire ([0060]), indicating that capping agent is a result effective variable to be optimized, and therefore one of ordinary skill in the art would be suggested to optimize the amount of capping agent to get the best results, giving values in the claimed range. Note as well, MPEP 2144.05 (II)(A): “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  Moreover, the range described by Wiley would suggest molar amounts at least overlapping with that claimed, noting, for example, with EDA having a mol. Mass of about 60g/mol (the Examiner takes Official Notice of this mol. mass, as applicant has not traversed this position from the Office Action of May 1, 2018, it is understood to be agreed to), for the taught range of 0.14 wt% - 3.92 wt%  (note EDA in Table 1) this would give about 1.4 g/l  to about 39.2 g/l and divided by 60 g/mol would give 0.0233 to 0.653 M, overlapping the claimed range, directing amounts of capping agent to be in amounts overlapping the clamed range, and giving a suggested similar amount to be used for HMDA as it is replacing the ethylenediamine and would act in the same way as a capping agent, and further directing optimization of the HMDA to be within the claimed range from the overlapping amounts of capping agent described.
Claim 24: As to the washing with aqueous hydrazine compound wherein hydrazine has a concentration of from 0.5 to 2 volume percent of the solution, Wiley describes using an aqueous solution of hydrazine at 3 wt% for the washing ([0057]), where the Examiner takes Official Notice that hydrazine has a density of about 1 g/cm3, so in water 3 wt% would be about 3 volume %, slightly above the claimed range.  However, as noted in MPEP 2144.05 (II)(A): “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  So here the concentration understood to be suggested to be predictably and acceptably optimized to the claimed range.
Claim 25: As to the process of coating the nanowires with silver in step (d), this would be suggested by ‘510 and Greenberg and Li, where ‘510 describes ultrasonically dispersing the copper nanowires in an aqueous solution for 30 minutes (in the claimed range), for example (page 8, description translation) and the amount of the copper wires can be in the range of 0.1 to 0.3 parts by weight of the copper nanowires based on 100 parts by weight of the aqueous solution to form a dispersion solution (page 8, description translation, 1g of copper nanowires to about 600 ml (g) of water giving about 0.167 g of copper nanowires to about 100 g of solution), giving a suggested method of forming the dispersion solution as part of forming a silver coated copper nanowire, where an ammonia-silver complex solution is mixed with the dispersion solution is added under stirring conditions to coat the nanowires (page 8, description translation).  The ammonia-silver complex solution would be suggested to contain silver capping agent as suggested by Greenberg and Li as discussed for claim 1, part (F) above.
Claim 26: The silver would be understood to be uniformly coated on the copper nanowires since all the features indicated and claimed for such uniform coating are provided, including the use of the silver capping agent with an amine group in the ammonia-silver complex solution as discussed for claim 1, part (F) above (note specification as filed, paragraph bridging pages 8-9). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

The Examiner also notes Mross et al (US 4324699) would also note that piperazine, for example, is a known complexing agent like ethylenediamine for silver (note column 4, lines 15-25).

Terminal Disclaimer
The terminal disclaimer filed on December 16, 2019 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on U.S. Application No. 16/306,570 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed March 8, 2022 have been fully considered.
(A)  As to the 35 USC 103 rejections, note the adjustment to the rejections due to the amendments to the claims, with the additional use of the new reference to Y00n.
 (B)  As to the 35 USC 103 rejections, applicant argues that the capping agents listed in Li have been removed, and it and the other references would not suggest the other silver capping agents claimed, and therefore all features of the claims are not taught.
The Examiner notes these arguments, and due to the amendments to the claim, the new reference to Yoon has been cited as to further complexing agents (capping agents) that also meet the broad amine teachings of Li to use that meet the requirements of the presently claimed silver capping agents as discussed in the rejections above.  Therefore, the above rejections are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718